Citation Nr: 0726244	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-30 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability evaluation for 
psoriasis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. R. Murphy, Law Clerk


INTRODUCTION

The veteran had active military service from September 1964 
to September 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


FINDINGS OF FACT

1. The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2. The competent medical evidence of record shows that the 
veteran's service connected psoriasis covers at least five 
percent of the exposed areas affected


CONCLUSION OF LAW

The schedular criteria for a 10 percent rating, but no 
higher, for service-connected psoriasis have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, 4.118, 
Diagnostic Code 7816 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  Regulations 
implementing the VCAA have been enacted.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  VA has a duty to 
notify the claimant of any information and evidence needed to 
substantiate and complete a claim.  This includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is to provide.  38 
U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Further, VA must ask the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2006).  The veteran was sent a letter in 
November 2004 informing him of this requirement Thus, these 
notice requirements have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
case held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are: (1) 
Veteran's status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must indicate that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded. Although the present appeal 
involves the issue of an increased rating, VA believes that 
the Dingess/Harman analysis would be analogously applied.

While VA failed to provide notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claim for the disability on appeal prior to the 
denial of the claim, such failure is harmless because, as to 
the disability rating, the veteran was sent correspondence in 
January 2004 that informed him of what the evidence had to 
show to establish entitlement to an increased rating.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the veteran has not been provided with notice of the 
type of evidence necessary to establish an effective date, it 
is anticipated that the RO will ensure compliance with 
respect to the effective-date elements when effectuating the 
Board's decision.

The Board finds that all necessary assistance has also been 
provided to the veteran. Service medical records and post 
service medical records have been associated with the claims 
file. 

In view of the foregoing, the Board finds VA has fulfilled 
its duties to notify and assist the veteran in the claim 
under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Pertinent Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.1 (2006).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).

Diagnostic Code 7816 provides the schedule of ratings for 
psoriasis; it provides a 10 percent evaluation for psoriasis 
that affects at least 5 percent of the body.  38 C.F.R. § 
4.118, Diagnostic Code 7816 (2006).

Analysis

An increased rating for psoriasis was denied in a rating 
decision dated February 2005; it was originally evaluated as 
noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7816 
in a September 1984 rating decision.  Diagnostic Code 7816 
outlines the rating criteria for psoriasis specifically.  38 
C.F.R. § 4.118a, Diagnostic Code 7816 (2006).  

In order for the veteran to receive the next higher 10 
percent disability rating under Diagnostic Code 7816, his 
service-connected psoriasis should cover at least 5 percent 
of the entire body and he should have evidence of topical 
therapy required for the last 12 months.  In a June 2005 VA 
examination the physician noted that "the percentage of 
exposed area is only in the elbows, so it is approximately 5 
percent."  Although the examination does not specifically 
state that the veteran's psoriasis covers 5 percent of the 
exposed area, as required by the code, the Board extends the 
benefit of the doubt to the veteran.  Accordingly the Board 
finds that the veteran is entitled to at least a 10 percent 
disability rating under Diagnostic Code 7816.

The results of the VA examination do not indicate 
symptomatology that would warrant a disability rating any 
higher than 10 percent.  Pursuant to Diagnostic Code 7816, 
the next higher rating is for a 30 percent disability and 
requires that the psoriasis cover 20 to 40 percent of the 
entire body or of exposed areas affected.  Here, it is clear 
from the VA examination that the psoriasis does not cover at 
least 20 percent of the body or exposed areas affected.

Resolving reasonable doubt in the veteran's favor, 
entitlement to a compensable rating at 10 percent for 
psoriasis is granted.


ORDER

Entitlement to a compensable rating of 10 percent, but no 
higher, for psoriasis is granted.  To this extent, this 
appeal is allowed.




____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


